UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1040



JOHN E. CONWAY,

                                               Plaintiff - Appellant,

             versus


THE PAUL REVERE LIFE INSURANCE COMPANY,

                                                Defendant - Appellee,

             and


PROVIDENT LIFE & ACCIDENT INSURANCE COMPANY;
PROVIDENT LIFE INSURANCE COMPANY,

                                                           Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Lacy H. Thornburg,
District Judge. (CA-99-150)


Submitted:    July 1, 2003                    Decided:   July 25, 2003


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Brenton D. Adams, BRENT ADAMS & ASSOCIATES, Dunn, North Carolina,
for Appellant. Erna A.P. Womble, Jack M. Strauch, George K. Evans,
Jr., WOMBLE, CARLYLE, SANDRIDGE & RICE, P.L.L.C., Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     John E. Conway appeals the district court’s order granting

summary judgment in favor of Paul Revere Life Insurance Co. (“Paul

Revere”) on his claims related to a disability income policy under

the Employee Retirement Income Security Act of 1974 (ERISA), as

amended, 29 U.S.C. §§ 1001-1461 (2000).

     We review an award of summary judgment de novo.     Higgins v.

E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).

Summary judgment is appropriate only if there are no genuine issues

of material fact and the moving party is entitled to judgment as a

matter of law.   Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986). We view the evidence in the light most

favorable to the non-moving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).

     We have reviewed the parties’ briefs, the joint appendix and

the district court’s order and find no reversible error.        The

district court properly concluded Conway was not totally disabled

within the meaning of the Plan because Conway was able to perform

the important duties of his occupation. See McOsker v. Paul Revere

Life Ins. Co., 279 F.3d 586, 588 (8th Cir. 2002).   We also conclude

the district court did not abuse its discretion when it failed to

strike Paul Revere’s motion for summary judgment.   Accordingly, we

affirm on the reasoning of the district court.   See Conway v. Paul

Revere Life Ins. Co., No. CA-99-150 (W.D.N.C. filed Dec. 6, 2002;


                                3
entered Dec. 9, 2002).       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      4